Name: 94/348/EC: Commission Decision of 11 May 1994 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3438/93 establishing, for 1994, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: 1994-06-22

 Avis juridique important|31994D034894/348/EC: Commission Decision of 11 May 1994 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3438/93 establishing, for 1994, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres Official Journal L 155 , 22/06/1994 P. 0030 - 0032COMMISSION DECISION of 11 May 1994 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3438/93 establishing, for 1994, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (94/348/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3919/92 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), as last amended by Regulation (EC) No 3407/93 (4), and in particular Article 2 thereof, Whereas Commission Regulation (EC) No 3438/93 (5) establishes, for 1994, the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres as provided in Article 9 (3) (c) of Regulation (EEC) No 3094/86; Whereas the authorities of the Member States concerned have applied for the information in the list provided for in Article 9 (3) (c) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements; whereas, therefore, the information in the list annexed to the Regulation should be amended, HAS ADOPTED THIS DECISION: Article 1 The information in the list annexed to Regulation (EC) No 3438/93 is amended as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 May 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 397, 31. 12. 1992, p. 1. (3) OJ No L 346, 11. 12. 1990, p. 11. (4) OJ No L 310, 14. 12. 1993, p. 19. (5) OJ No L 314, 16. 12. 1993, p. 17. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO MatrÃ ­cula y folio Nombre del barco Indicativo de llamada de radio Puerto base Potencia del motor (kW) Havnekendingsbogstaver og -nummer Fartoejets navn Radiokaldesignal Registreringshavn Maskineffekt (kW) AEussere Identifizierungskennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen Motorstaerke (kW) Exoterika stoicheia kai arithmoi anagnorisis Onoma skafoys Arithmos klisis asyrmatoy Limenas niologisis Ischys kinitiros (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motorvermogen (kW) IdentificaÃ §ao externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Stoicheia poy diagrafontai apo ton katalogo - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista ALEMANIA / TYSKLAND / DEUTSCHLAND / GERMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 11 Helene DJDR Accumersiel 183 CUX 2 Troll DG4396 Cuxhaven 97 CUX 13 Fortuna DJEN Cuxhaven 134 DIT 5 Gertje Bruhns DCPV Ditzum 147 FED 6 Voerut DDDT Fedderwardersiel 93 FED 11 Nordstern Fedderwardersiel 93 GRE 23 Julia DJHL Greetsiel 184 NEU 232 Seerose DDGE Neuharlingersiel 184 NOR 210 Hannes Kroeger DCVQ Norddeich 199 SC 10 Amrum Bank DIRT Buesum 221 SC 20 Wiking Bark DISA Buesum 220 SC 30 Maarten Senior DITY Buesum 110 TOEN 32 Capella II DJFS Toenning 165 WRE 3 Falke DESJ Wremen 169 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / KATO CHORES / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS KG 7 Christina PDKG Kortgene 221 SL 9 Boy Robin Stellendam 220 TH 42 Jacomina Carolina PEYA Tholen 221 TX 25 Everdina Texel 74 UQ 15 Robert Klaas Usquert 177 WR 98 Else Jeanette PDXK Wieringen 177 ZK 44 Vier Gebroeders PIGY Ulrum-Zoutkamp 174 B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfoeres i listen - In die Liste hinzuzufuegende Angaben - Stoicheia poy prostithentai ston katalogo - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista ALEMANIA / TYSKLAND / DEUTSCHLAND / GERMANIA / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 6 Uranus DCCA Accumersiel 175 BX 765 Damkerort DERT Bremerhaven 221 CUX 5 Troll DFMX Cuxhaven 93 DIT 5 Gertje Bruhns DCPV Ditzum 161 GRE 23 Merlan DJHL Greetsiel 184 HAR 6 Gudrun Albrecht DCCD Harlesiel 214 NEU 232 Seerose DDGE Neuharlingersiel 210 NOR 210 Hannes Kroeger DCVQ Norddeich 180 SC 10 Amrum Bank DIRT Buesum 220 SC 20 Winking Bank DISA Buesum 220 SC 30 Maarten Senior DITY Buesum 220 WRE 3 Falke DESJ Wremen 184 DINAMARCA / DANMARK / DAENEMARK / DANIA / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA HV 2 Heidi 5PVZ Havneby 199 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / KATO CHORES / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 10 Johanna PEDQ Oostburg-Breskens 221 GO 29 Jan Maria PEZI Goedereede 221 GO 33 De Hinder PDNI Goedereede 221 HA 14 Grietje PEKN Harlingen 134 KG 7 Christina PDKC Kortgene 221 LO 8 De Twee Gebroeders Oostburg-Breskens 221 OD 15 De Zwerver Ouddorp 221 TX 25 Everdina Texel 221 UQ 17 Atlantis Usquert 128 WR 98 Else Jeanette Wieringen 177